Exhibit 10.10

 

FORM OF CHANGE OF CONTROL AGREEMENT

 

THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), is made and entered into
effective as of [       ], 2015 (the “Effective Date”), by and between
Archrock, Inc., a Delaware corporation (the “Company”), and [        ]
(“Executive”).

 

WHEREAS, the Company and Executive desire to enter into an agreement regarding
their respective rights and obligations in connection with a Change of Control
during the Term; and

 

WHEREAS, (i) concurrently with the execution of this Agreement, the Company and
Executive have entered into a Severance Benefit Agreement (the “Severance
Agreement”), and (ii) if there is a Qualifying Termination of Employment under
the Severance Agreement that does not constitute a Qualifying Termination of
Employment for purposes of this Agreement, then the Severance Agreement shall
apply in lieu of this Agreement.

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree as follows:

 

1.                                      Term.  This Agreement shall begin on the
Effective Date and shall continue until the second (2nd) anniversary of the
Effective Date (the “Initial Term”); provided, however, that thereafter, the
term of this Agreement shall automatically be extended for successive one
(1) year periods (each, a “Renewal Term”) (the Initial Term, plus any Renewal
Terms, plus, in the event of Executive’s Qualifying Termination of Employment
(as defined below) for Good Reason, any additional time period necessitated by
the Company’s right to cure as set forth in the definition of Good Reason, are
collectively referred to as the “Term”), unless at least ninety (90) days prior
to the expiration of the Initial Term or any Renewal Term, the Board shall give
written notice to Executive that the Term of this Agreement shall cease to be so
extended.  However, if a Change of Control shall occur during the Term, the Term
shall automatically continue in effect for a period of eighteen (18) months
following the Change of Control plus, in the event of Executive’s Qualifying
Termination of Employment for Good Reason, any additional time period
necessitated by the Company’s right to cure as set forth in the definition of
Good Reason, and thereafter shall automatically terminate.  In addition, this
Agreement shall automatically terminate upon Executive’s termination of
employment.  Termination of this Agreement shall not alter or impair any rights
of Executive arising under this Agreement on or prior to such termination.

 

2.                                      Termination of Employment.   Upon a
termination of Executive’s employment with the Company during the Term for any
reason, the Company shall pay to Executive, not later than the sixtieth (60th)
day following the Date of Termination (or such earlier date as may be required
by applicable law), an amount, in a lump sum payment, equal to the sum of:
(A) Executive’s earned but unpaid Base Salary through the Date of Termination,
(B) any portion of Executive’s vacation pay accrued, but not used, through the
Date of Termination, and (C) any unreimbursed business expenses as of the Date
of Termination.  In addition to the foregoing, if Executive incurs a Qualifying
Termination of Employment during the Term, Executive shall be entitled to the
benefits provided in Section 3 hereof.  If Executive’s employment terminates

 

--------------------------------------------------------------------------------


 

during the Term for any reason other than due to a Qualifying Termination of
Employment, then Executive shall not be entitled to any benefits under Section 3
of this Agreement.

 

3.                                      Benefits Upon a Qualifying Termination
of Employment. If Executive incurs a Qualifying Termination of Employment during
the Term, then subject to Sections 3(e) and 3(g) below, the Executive will be
entitled to receive the following payments and benefits:

 

(a)                                 Lump Sum.  The Company shall pay to
Executive, not later than the sixtieth (60th) day following the Date of
Termination, an amount, in a lump sum payment, equal to the sum of:

 

(i)                                      An amount equal to [   ] times
Executive’s Base Salary plus [   ] times Executive’s Target Short-Term
Incentive; plus

 

(ii)                                   Executive’s Target Short-Term Incentive
for the Termination Year (prorated to the Date of Termination); plus

 

(iii)                                Any earned but unpaid Short-Term Incentive
for the Company’s fiscal year ending prior to the Termination Year (and, if the
prior year’s Short-Term Incentive has not yet been calculated as of the Date of
Termination, such amount shall be payable when calculated, but in no event later
than March 15th of the year following the Termination Year); plus

 

(iv)                               An amount equal to the total employer
matching contributions that would have been credited to Executive’s account
under the 401(k) Plan and any other deferred compensation plan of the Company
(or any of its affiliated companies) had Executive made the required amount of
elective deferrals or contributions to receive such maximum employer matching
contributions under the 401(k) Plan and any other deferred compensation plan
(and regardless of whether Executive actually made any such elective deferrals
or contributions) during the twelve (12)-month period immediately preceding the
month of Executive’s Date of Termination, multiplied by [   ]; plus

 

(iv)                               Amounts previously deferred by Executive, if
any, or earned but not paid, if any, under any Company incentive and
nonqualified deferred compensation plans or programs as of the Date of
Termination.

 

(b)                                 Continuing Medical Coverage.  For a period
of two (2) years following Executive’s Date of Termination, or such longer
period as may be provided by the terms of the appropriate medical and/or welfare
benefit plan, program, practice or policy, subject to Executive’s valid election
of COBRA continuation coverage, the Company shall provide benefits to Executive
and/or Executive’s eligible dependents equal to those that would have been
provided to them in accordance with the plans, programs, practices and policies
if Executive’s employment had not been terminated; provided, however, that with
respect to any of such plans, programs, practices or policies requiring an
employee contribution, Executive shall continue to pay the monthly employee
contribution for same; provided, further, that if Executive becomes employed by
another employer and is

 

2

--------------------------------------------------------------------------------


 

eligible to receive medical or other welfare benefits under such employer’s
plan, the medical and other welfare benefits described herein shall be secondary
to those provided under such other plan during such applicable period of
eligibility.  Notwithstanding the previous sentence, with regard to such COBRA
continuation coverage, if the Company determines in its sole discretion that it
cannot provide the foregoing benefit without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company shall in lieu thereof provide to Executive a taxable monthly
payment in an amount equal to the monthly COBRA premium that Executive would be
required to pay to continue Executive’s and Executive’s covered dependents’
group insurance coverage as in effect on the Date of Termination (which amount
shall be based on the premiums for the first month of COBRA coverage).

 

(c)                                  Awards.  All stock options, restricted
stock, restricted stock units, or other awards based in common stock of the
Company or the common stock of Exterran Corporation (“SpinCo”) , and all common
units, unit appreciation rights, unit options and other awards based in common
units representing limited partner interests of the Partnership, and all
cash-based incentive awards held by Executive and not previously vested (except
with respect to awards denominated in or relating to common units of the
Partnership that, by their terms, continue to vest following a termination of
employment without cause or for good reason) shall become 100% vested as of the
later of: (x) the Date of Termination and (y) the Change of Control to which
such Qualifying Termination of Employment Relates; provided, that if Executive’s
Date of Termination occurs prior to a Change of Control, such awards shall
remain outstanding and eligible to vest upon a Change of Control occurring
within six (6) months thereafter and shall automatically terminate upon the
earlier of the six (6)-month anniversary of the Date of Termination (to the
extent such awards do not become vested on or prior to such six (6)-month
anniversary) or the applicable expiration date that would apply to such awards
had Executive remained employed by the Company; and provided, further, that with
respect to an award that is subject to Code Section 409A, such acceleration of
vesting under this Section 3(c) shall not cause an impermissible acceleration of
payment or change in form of payment of such award under Code Section 409A. 
Notwithstanding the terms of any Company or SpinCo (or affiliate) plan or
agreement between the Company or SpinCo (or affiliate) and Executive to the
contrary, the accelerated vesting of all equity awards required pursuant to the
terms of this Section 3(c) shall govern.

 

(d)                                 Interest.  If any payment due under the
terms of this Agreement is not timely made by the Company, its successors or
assigns, interest shall accrue on such payment at the highest maximum legal rate
permissible under applicable law from the date such payment first became due
through the date it is paid (with such interest paid in a single lump sum on the
date on which the Company or its successor or assign, as applicable, makes the
late payment).

 

(e)                                  Release.  Notwithstanding anything in this
Agreement to the contrary, no payment shall be made or benefits provided
pursuant to Sections 3(a), 3(b) or 3(c) of this Agreement unless Executive signs
and returns to the Company within fifty (50) days following the date of a
Qualifying Termination of Employment, and does not revoke within seven (7) days
thereafter, a complete release and waiver in a form provided by the

 

3

--------------------------------------------------------------------------------


 

Company (the “Release”), in exchange for the severance payments described in
Sections 3(a), 3(b) and 3(c) above, among other items, of all claims for
liability and damages in any way related to Executive’s employment with the
Company and its affiliates against the Company, its affiliates, their directors,
officers, employees and agents, and their employee benefit plans and the
fiduciaries and agents of such plans.

 

(f)                                   Severance Offset.  Except as otherwise
expressly provided in a written agreement between Executive and the Company, any
cash severance payments payable under Section 3(a) shall be offset or reduced by
the amount of any cash severance amounts payable to Executive under any other
individual agreement the Company or an affiliate may have entered into with
Executive or any severance plan or program maintained by the Company or any
affiliate for employees in general, but only to the extent such severance
amounts are payable in the same form and in the same calendar year in which such
cash severance payments under this Agreement are to be made.

 

(g)                                  Statutory Severance.   Notwithstanding
anything herein to the contrary, if (i) Executive resides outside of the United
States and is entitled to receive severance or similar benefits (“Statutory
Severance”) under the laws of the Executive’s country of residence and (ii) the
Executive incurs a Qualifying Termination of Employment during the Term and
becomes entitled to the payments and benefits provided in Sections 3(a),
3(b) and 3(c) hereof, then such Executive will be entitled to receive either
(i) the Statutory Severance or (ii) the payments and benefits described in
Sections 3(a), 3(b) and 3(c), whichever is greater.

 

(h)                                 Code Section 409A Matters.

 

(i)                                      This Agreement is intended to comply
with, and shall be interpreted consistent with the applicable requirements of,
Code Section 409A and accompanying Department of Treasury regulations and other
interpretive guidance promulgated thereunder (collectively, “Code Section 409A”)
and any ambiguous provisions will be construed in a manner that is compliant
with or exempt from the application of Code Section 409A.  Executive shall have
no right to specify the calendar year during which any payment hereunder shall
be made.  In the event the time period during which Executive is provided to
consider and/or revoke the release and waiver under Section 3(e) spans two
calendar years, the payment under Section 3(a) shall be made during the second
such calendar year (or any later date specified under an applicable provision of
the Agreement), even if the release and waiver is executed by Executive and
becomes irrevocable during the first such calendar year.

 

(ii)                                   All reimbursements and in-kind benefits
provided pursuant to this Agreement shall be made in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) such that any reimbursements or in-kind
benefits will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event.  Specifically, (A) the amounts
reimbursed and in-kind benefits under this Agreement, other than with respect to
medical benefits provided under Section 3(b), during Executive’s taxable year
may not affect the amounts

 

4

--------------------------------------------------------------------------------


 

reimbursed or in-kind benefits provided in any other taxable year, (B) the
reimbursement of an eligible expense shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred, and (C) the right to reimbursement or an in-kind benefit is not
subject to liquidation or exchange for another benefit.

 

(iii)                                Notwithstanding any provision of this
Agreement to the contrary, the Company and Executive agree that no benefit or
benefits under this Agreement, including, without limitation, any severance
payments or benefits payable under Section 3 hereof, shall be paid to Executive
during the six (6)-month period following the Separation Date if paying such
amounts at the time or times indicated in this Agreement would constitute a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first (1st) business day next following the earlier of (i) the date
that is six (6) months and one day following the date of Executive’s termination
of employment, (ii) the date of Executive’s death or (iii) such earlier date as
complies with the requirements of Section 409A, the Company shall pay Executive
a lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Executive during such period.  In addition, in the event of a payment
delayed under this Section 3(g)(iii), the Company agrees to pay to Executive, as
of the date it makes the delayed payment, simple interest on such delayed amount
at the applicable federal rate provided for in Code Section 7872(f)(2)(A), based
on the number of days the payment was delayed.  If Executive disagrees with the
Company’s determination that Code Section 409A requires such six (6)-month delay
with respect to a payment or benefit, such payment or benefit can be made prior
to such delayed payment date if Executive agrees in writing (in the form
approved by the Company) that should the IRS subsequently assert that some or
all of the payments or benefits made pursuant to this Agreement do not comply
with the requirements of Code Section 409A, then (i) Executive agrees that
Executive is solely responsible for all taxes, excise taxes, penalties and
interest resulting from such determination, and that Executive will not seek
contribution, reimbursement or any other recovery from the Company or any of its
affiliates, officers, employees or directors for any taxes, excise taxes,
interest or penalties paid or due or any costs Executive incurs in challenging
such position of the IRS, and (ii) Executive will reimburse, and hold the
Company, its affiliates, officers, employees or directors harmless for, any
costs, including attorneys’ fees and costs of court, penalties or fees, that it
may incur in connection with a later determination that the payments made
pursuant to this Agreement are covered by Code Section 409A and were not
properly reported as such.

 

4.                                      Limitation on Payments.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, if any payment or distribution received or to be received by
Executive (including any payment or benefit received in connection with a
termination of Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all

 

5

--------------------------------------------------------------------------------


 

such payments and benefits, including the payments and benefits under Section 3
of this Agreement, the “Total Payments”) would be subject  (in whole or part) to
the excise tax imposed by Code Section 4999 (the “Excise Tax”), then, after
taking into account any reduction in the Total Payments provided by reason of
Code Section 280G in such other plan, arrangement or agreement, Executive’s
remaining Total Payments shall be reduced to the extent necessary so that no
portion of the Total Payments is subject to the Excise Tax, but only if (i) the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes applicable to such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to (ii) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).  The reduction undertaken
pursuant to this Section 4 shall be accomplished first by reducing or
eliminating any cash payments subject to Code Section 409A as deferred
compensation (with payments to be made furthest in the future being reduced
first), then by reducing or eliminating cash payments that are not subject to
Code Section 409A, then by reducing payments attributable to equity-based
compensation (or the accelerated vesting thereof) subject to Code Section 409A
as deferred compensation (with payments to be made furthest in the future being
reduced first), and finally by reducing payments attributable to equity-based
compensation (or the accelerated vesting thereof) that is not subject to Code
Section 409A.

 

(b)                                 For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax, (i) no
portion of the Total Payments, the receipt or retention of which Executive has
waived at such time and in such manner so as not to constitute a “payment”
within the meaning of Code Section 280G(b), will be taken into account; (ii) no
portion of the Total Payments will be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Code Section 280G(b)(2) (including by
reason of Code Section 280G(b)(4)(A)) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Code Section 280G(b)(4)(B), in excess
of the “base amount”(as defined in Code Section 280G(b)(3)) allocable to such
reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Independent Advisors in accordance with the principles of Code Sections
280G(d)(3) and (4).

 

5.                                      Restrictions and Obligations of
Executive.

 

(a)                                 Consideration for Restrictions and
Covenants.  The Company and Executive agree that the principal consideration for
the Company’s agreement to make the payments provided in this Agreement to
Executive is Executive’s compliance with

 

6

--------------------------------------------------------------------------------


 

the undertakings set forth in this Section 5.  Notwithstanding any other
provision of this Agreement to the contrary, Executive agrees to comply with the
provisions of this Section 5 only if Executive actually receives any such
payments from the Company pursuant to this Agreement.

 

(b)                                 Confidentiality.  Executive acknowledges
that the Company will provide Executive with Confidential Information and has
previously provided Executive with Confidential Information.  In return for
consideration provided under this Agreement, Executive agrees that Executive
will not, while employed by the Company or any affiliate and thereafter for a
period of two (2) years, disclose or make available to any other person or
entity, or use for Executive’s own personal gain, any Confidential Information,
except for such disclosures as required in the performance of Executive’s duties
with the Company or as may otherwise be required by law or legal process (in
which case Executive shall notify the Company of such legal or judicial
proceeding as soon as practicable following Executive’s receipt of notice of
such a proceeding, and permit the Company to seek to protect its interests and
information).

 

(c)                                  Non-Solicitation or Hire.  During the term
of Executive’s employment with the Company or any affiliate thereof and for a
two (2)-year period following the termination of Executive’s employment for any
reason, Executive shall not, directly or indirectly (i) employ or seek to employ
any person who is at the date of termination, or was at any time within the six
(6)-month period preceding the date of termination, an officer, general manager
or director or equivalent or more senior level employee of the Company or any of
its subsidiaries or otherwise solicit, encourage, cause or induce any such
employee of the Company or any of its subsidiaries to terminate such employee’s
employment with the Company or such subsidiary for the employment of another
company (including for this purpose the contracting with any person who was an
independent contractor (excluding consultant) of the Company during such period)
or (ii) take any action that would interfere with the relationship of the
Company or its subsidiaries with their suppliers or customers without, in either
case, the prior written consent of the Company’s Board of Directors, or engage
in any other action or business that would have a material adverse effect on the
Company.

 

(d)                                 Non-Competition.  During the term of
Executive’s employment with the Company, or any affiliate thereof and for a two
(2)-year period following the termination of Executive’s employment for any
reason, Executive shall not, directly or indirectly:

 

(i)                                      engage in any managerial,
administrative, advisory, consulting, operational or sales activities in a
Restricted Business anywhere in the Restricted Area, including, without
limitation, as a director or partner of such Restricted Business, or

 

(ii)                                   organize, establish, operate, own,
manage, control or have a direct or indirect investment or ownership interest in
a Restricted Business or in any corporation, partnership (limited or general),
limited liability company, enterprise or other business entity that engages in a
Restricted Business anywhere in the Restricted Area.

 

7

--------------------------------------------------------------------------------


 

Nothing contained in this Section 5 shall prohibit or otherwise restrict
Executive from acquiring or owning, directly or indirectly, for passive
investment purposes not intended to circumvent this Agreement, securities of any
entity engaged, directly or indirectly, in a Restricted Business if either
(i) such entity is a public entity and Executive (A) is not a controlling Person
of, or a member of a group that controls, such entity and (B) owns, directly or
indirectly, no more than three percent (3%) of any class of equity securities of
such entity or (ii) such entity is not a public entity and Executive (A) is not
a controlling Person of, or a member of a group that controls, such entity and
(B) does not own, directly or indirectly, more than one percent (1%) of any
class of equity securities of such entity.

 

(e)                                  Injunctive Relief.  Executive acknowledges
that monetary damages for any breach of Sections 5(b), (c), and (d) above will
not be an adequate remedy and that irreparable injury will result to the
Company, its business and property, in the event of such a breach.  For that
reason, Executive agrees that in the event of a breach of Sections 5(b), (c),
and (d) above, in addition to recovering legal damages, the Company is entitled
to proceed in equity for specific performance or to enjoin Executive from
violating such provisions.

 

6.                                      Miscellaneous Provisions.

 

(a)                                 Definitions Incorporated by Reference. 
Reference is made to Annex I hereto for definitions of certain capitalized terms
used in this Agreement, and such definitions are incorporated herein by such
reference with the same effect as if set forth herein.

 

(b)                                 No Other Mitigation or Offset; Legal Fees. 
The provisions of this Agreement are not intended to, nor shall they be
construed to, require that Executive mitigate the amount of any payment or
benefit provided for in this Agreement by seeking or accepting other
employment.  Except as provided in Section 3(b), the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
earned or health benefits received by Executive as the result of employment
outside of the Company.

 

(c)                                  Cooperation.  If Executive becomes entitled
to severance benefits under Section 3 of this Agreement, Executive agrees, for a
one (1)-year period following the Date of Termination, to provide reasonable
cooperation to the Company in response to reasonable requests made by the
Company for information or assistance, including but not limited to,
participating upon reasonable notice in conferences and meetings, providing
documents or information, aiding in the analysis of documents, or complying with
any other reasonable requests by the Company, including execution of any
agreements that are reasonably necessary, provided that such cooperation relates
to matters concerning Executive’s duties with the Company and the requests do
not, in the good faith opinion of Executive, materially interfere with
Executive’s other activities.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Successors; Binding Agreement.

 

(i)                                     Except in the case of a merger involving
the Company with respect to which under applicable law the surviving corporation
of such merger will be obligated under this Agreement in the same manner and to
the same extent as the Company would have been required if no such merger had
taken place, the Company will require any successor, by purchase or otherwise,
to all or substantially all of the business and/or assets of the Company, to
execute an agreement whereby such successor expressly assumes and agrees to
perform this Agreement in the same manner and to the same extent as the Company
would have been required if no such succession had taken place and expressly
agrees that Executive may enforce this Agreement against such successor. 
Failure of the Company to obtain any such required agreement and to deliver such
agreement to Executive prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle Executive to payment from the
Company in the same amount and on the same terms as Executive would be entitled
hereunder if Executive’s employment had terminated for Good Reason and such
termination constituted a Qualifying Termination of Employment, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets that executes and delivers the agreement
provided for in this Section 6(d)(i) or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law.

 

(ii)                                  This Agreement shall inure to the benefit
of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If Executive should die while any amounts would still be payable to
Executive hereunder if Executive had continued to live, all such amounts shall
be paid in accordance with the terms of this Agreement to Executive’s
beneficiary as filed with the Company pursuant to this Agreement or, if there is
no such designated beneficiary, to Executive’s estate.

 

(e)                                  Notice.  All notices, consents, waivers,
and other communications required under this Agreement must be in writing and
will be deemed to have been duly given when (i) delivered by hand (with written
confirmation of receipt), (ii) sent by facsimile (with confirmation of receipt),
provided that a copy is mailed by certified mail, return receipt requested, or
(iii) when received by the addressee, if sent by a nationally recognized
overnight delivery service, in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

 

If to the Company:

 

Archrock, Inc.

16666 Northchase Dr.

Houston, Texas 77060

Attn:  [              ]

 

9

--------------------------------------------------------------------------------


 

Facsimile No. :[              ]

 

If to Executive:

 

[Name]

[Address]

[Address]

 

(f)                                   Miscellaneous.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in a writing signed by Executive and by the Executive
Chairman of the Board or an authorized officer of the Company.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

(g)                                  Choice of Law; Validity.  The
interpretation, construction and performance of this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of Texas
without regard to conflicts of laws principles.  The invalidity or
unenforceability of any provisions of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, each of
which shall remain in full force and effect.

 

(h)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

(i)                                     Descriptive Headings.  Descriptive
headings are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement.

 

(j)                                    Corporate Approval.  This Agreement has
been approved by the Board, and has been duly executed and delivered by
Executive and on behalf of the Company by its duly authorized representative.

 

(k)                                 Disputes.  The parties agree to resolve any
claim or controversy arising out of or relating to this Agreement by binding
arbitration under the Federal Arbitration Act before one arbitrator in the City
of Houston, State of Texas, administered by the American Arbitration Association
under its Commercial Arbitration Rules, and judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  The
Company shall reimburse Executive, not later than December 31st of the calendar
year incurred (or, if later, the last day of the month following the month
incurred), for all legal fees and expenses incurred by Executive in connection
with any dispute arising under this Agreement on or after the Effective Date,
including, without limitation, the fees and expenses of the arbitrator, unless
the arbitrator finds Executive brought such claim in bad faith, in which event
each party shall pay its own costs and

 

10

--------------------------------------------------------------------------------


 

expenses and Executive shall repay the Company any fees and expenses previously
paid on Executive’s behalf by the Company.

 

The parties stipulate that the provisions hereof shall be a complete defense to
any suit, action, or proceeding instituted in any federal, state, or local court
or before any administrative tribunal with respect to any controversy or dispute
arising during the period of this Agreement and which is arbitrable as herein
set forth.  The arbitration provisions hereof shall, with respect to such
controversy or dispute, survive the termination of this Agreement.  This
Section 6(k) shall be administered in accordance with the disputed payment
provisions of Treasury Regulation Section 1.409A-3(g).

 

(l)                                     Withholding of Taxes.  The Company may
withhold from any amounts payable under this Agreement all taxes it is required
to withhold pursuant to any applicable law or regulation.

 

(m)                             No Employment Agreement.  Nothing in this
Agreement shall give Executive any rights to (or impose any obligations for)
continued employment by the Company or any of its affiliates or any successors,
nor shall it give the Company any rights (or impose any obligations) with
respect to continued performance of duties by Executive for the Company or any
of its affiliates or successors.

 

(n)                                 Entire Agreement.  This Agreement
constitutes the entire agreement of Executive and the Company with respect to
the subject matter hereof, and hereby expressly terminates, rescinds and
replaces in full any prior and contemporaneous promises, representations,
understandings, arrangements and agreements between the parties relating to the
subject matter hereof, whether written or oral, including without limitation,
that certain Change of Control Agreement by and between Executive and Exterran
Holdings, Inc. dated as of [       ].  However, the Severance Agreement shall
remain in full force and effect, subject to any termination provisions contained
therein, through the Date of Termination (and if there is a Qualifying
Termination of Employment under the Severance Agreement that does not constitute
a Qualifying Termination of Employment for purposes of this Agreement, then the
Severance Agreement shall apply in lieu of this Agreement (and this Agreement
shall be of no further force and effect)).  Nothing in this Agreement shall
affect Executive’s rights under such compensation and benefit plans and programs
of the Company in which Executive may participate, except as may be explicitly
provided in this Agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
Effective Date.

 

 

ARCHROCK, INC.

 

 

 

 

 

By:

 

 

 

Name:

[          ]

 

 

Title:

[          ]

 

 

 

EXECUTIVE

 

 

 

 

 

[Name]

 

12

--------------------------------------------------------------------------------


 

ANNEX I
TO
CHANGE OF CONTROL AGREEMENT

 

Definitions:

 

1.                                      401(k) Plan.  “401(k) Plan” shall mean
any Code Section 401(a) qualified plan that includes a cash or deferral
arrangement under Code Section 401(k) maintained by the Company.

 

2.                                      Base Salary.  “Base Salary” shall mean
an Executive’s annual rate of base salary (without regard to bonus compensation)
as in effect immediately prior to the Change of Control or as the same may be
increased from time to time thereafter.

 

3.                                      Board.  “Board” shall mean the Board of
Directors of the Company.

 

4.                                      Cause.  “Cause” shall mean a termination
of Executive’s employment due to (a) the commission by Executive of an act of
fraud, embezzlement or willful breach of a fiduciary duty to the Company or an
affiliate (including the unauthorized disclosure of confidential or proprietary
material information of the Company or an affiliate), (b) a conviction of
Executive of (or a plea of nolo contendere to) a felony or a crime involving
fraud, dishonesty or moral turpitude, (c) willful failure of Executive to follow
the written directions of the Board; (d) the willful failure of Executive to
render services to the Company or an affiliate in accordance with Executive’s
employment arrangement, which failure amounts to a material neglect of
Executive’s duties to the Company or an affiliate; or (e) Executive’s
substantial dependence, as determined in the sole discretion of the Board, on
any drug, immediate precursor or other substance listed on Schedule IV of the
Federal Comprehensive Drug Abuse Prevention and Control Act of 1970, as amended.

 

5.                                      Change of Control.  A “Change of
Control” of the Company shall mean:

 

(a)                                 The acquisition by any Person of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of forty percent (40%) or more of either (A) the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), any acquisition by any Person pursuant to a transaction which
complies with clause (A) of subsection (c) of this definition shall not
constitute a Change of Control; or

 

(b)                                 Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered for purposes of this definition as though

 

A-1

--------------------------------------------------------------------------------


 

such individual was a member of the Incumbent Board, but excluding, for these
purposes, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c)                                  The consummation of a reorganization,
merger or consolidation involving the Company or any of its subsidiaries, or the
sale, lease or other disposition of all or substantially all of the assets of
the Company and its subsidiaries, taken as a whole (other than to an entity
wholly owned, directly or indirectly, by the Company) (each, a “Corporate
Transaction”), in each case, unless, following such Corporate Transaction,
(A) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the Resulting
Corporation in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
and (B) at least a majority of the members of the board of directors of the
Resulting Corporation were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction.  The term “Resulting Corporation” means (1) the
Company or its successor, or (2) if as a result of a Corporate Transaction the
Company or its successor becomes a subsidiary of another entity, then such
entity or the parent of such entity, as applicable, or (3) in the event of a
Corporate Transaction involving the sale, lease or other disposition of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, then the transferee of such assets or the parent of such transferee, as
applicable, in such Corporate Transaction.  Notwithstanding the foregoing,
neither the sale, lease or other disposition of assets by the Company or its
subsidiaries to the Partnership or its subsidiaries or their successors nor the
sale, lease or other disposition of any interest in the Partnership, its general
partner or its subsidiaries or their successors shall, in and of itself,
constitute a Change of Control for purposes of this Agreement.

 

Notwithstanding the foregoing, if a Change of Control constitutes a payment
event with respect to any payment (or portion thereof) that provides for the
deferral of compensation that is subject to Code Section 409A, to the extent
required to avoid the imposition of additional taxes under Code Section 409A,
the transaction or event described in clauses (a), (b) or (c) above with respect
to such payment (or portion thereof) shall only constitute a Change of Control
for purposes of the payment timing of such payment if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

 

6.                                      Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

A-2

--------------------------------------------------------------------------------


 

7.                                      Confidential Information.  “Confidential
Information” shall mean any and all information, data and knowledge that has
been created, discovered, developed or otherwise become known to the Company or
any of its affiliates or ventures or in which property rights have been assigned
or otherwise conveyed to the Company or any of its affiliates or ventures, which
information, data or knowledge has commercial value in the business in which the
Company is engaged, except such information, data or knowledge as is or becomes
known to the public without violation of the terms of this Agreement.

 

8.                                      Date of Termination.  “Date of
Termination” shall mean (a) if Executive terminates Executive’s employment for
Good Reason, that date on which Executive’s employment is deemed terminated as
provided in the definition of Good Reason, (b) with respect to a termination of
employment prior to a Change of Control that is deemed to be during the
Protected Period, the date of such termination, or (c) if Executive’s employment
is terminated for any other reason on or after a Change of Control, the date of
such termination, provided, in the case of each of clauses (a), (b) and
(c) above, that such termination is also a “separation from service” within the
meaning of Code Section 409A.

 

9.                                      Disability.   A “Disability” shall mean
Executive becoming entitled to long-term disability benefits under the Company’s
long-term disability plan.

 

10.                               Exchange Act.  “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended.

 

11.                               Good Reason.  “Good Reason” shall mean the
occurrence of any of the following without Executive’s express written consent:

 

(a)                                 a permanent change in Executive’s duties or
responsibilities which is materially inconsistent with either the type of duties
and responsibilities of Executive then in effect or with Executive’s title, but
excluding any such change that is in conjunction with and consistent with a
promotion of Executive;

 

(b)                                 a material reduction in Executive’s Base
Salary;

 

(c)                                  a material reduction in Executive’s annual
Target Short-Term Incentive as a percentage of Base Salary as in effect
immediately prior to the Change of Control;

 

(d)                                 a material reduction in Executive’s employee
benefits (without regard to bonus compensation, if any) if such reduction
results in Executive receiving benefits which are, in the aggregate, materially
less than the benefits received by other comparable employees of the Company
generally;

 

(e)                                  Executive’s being required to be based at
any other office or location of employment more than fifty (50) miles from
(i) the Company’s then-current headquarters office in Houston, Texas, or
(ii) Executive’s primary office or location of employment immediately prior to a
Change of Control; or

 

(f)                                   the willful failure by the Company to pay
any compensation to Executive when due.

 

A-3

--------------------------------------------------------------------------------


 

However, Good Reason shall not exist with respect to a matter unless Executive
gives the Company a Notice of Termination by the later of: (i) the ninetieth
(90th) day following the date of first occurrence of such event or (ii) the
twelve (12)-month anniversary of the Change in Control.  If Executive fails to
give such Notice of Termination timely, Executive shall be deemed to have waived
all rights Executive may have under this Agreement with respect to such matter. 
The Company shall have thirty (30) business days from the date of receipt of
such Notice of Termination to cure the matter.  If the Company timely cures the
matter, such Notice of Termination shall be deemed rescinded.  If the Company
fails to cure the matter timely, Executive shall be deemed to have terminated at
the end of such thirty (30)-day period.

 

12.                               IRS.  “IRS” shall mean the Internal Revenue
Service.

 

13.                               Notice of Termination.  “Notice of
Termination” shall mean a written notice that sets forth in reasonable detail
the facts and circumstances for termination of Executive’s employment.

 

14.                               Partnership.  “Partnership” shall mean
Archrock Partners, L.P. (formerly named Exterran Partners, L.P.).

 

15.                               Person.  “Person” shall mean any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act).

 

16.                               Protected Period.  The “Protected Period”
shall mean the period of time beginning with the Change of Control and ending on
the eighteen (18)-month anniversary of such Change of Control or Executive’s
death, if earlier; provided, however, (a) if Executive’s employment with the
Company is terminated during the Term and within six (6) months prior to the
date on which a Change of Control occurs (e.g., not during the Protected
Period), and (b) it is reasonably demonstrated by Executive that such
termination was at the request of a third party who has taken steps reasonably
calculated to effect the Change of Control, or otherwise arose in connection
with or anticipation of the Change of Control, then for purposes of this
Agreement the Change of Control shall be deemed to have occurred on the date
immediately prior to the date of Executive’s termination (except as otherwise
expressly set forth herein) and Executive shall be deemed terminated by the
Company during the Protected Period other than for Cause.

 

17.                               Qualifying Termination of Employment.  A
“Qualifying Termination of Employment” shall mean a termination of Executive’s
employment during the Protected Period either (a) by the Company other than for
Cause or (b) by Executive for a Good Reason.  A termination of employment due to
the Executive’s death or Disability during the Protected Period shall not
constitute a Qualifying Termination of Employment.

 

18.                               Restricted Area.  “Restricted Area” shall mean
any state in the United States, or any country in which the Company or its
subsidiaries engage in any Restricted Business at any time during the term of
Executive’s employment with the Company.

 

A-4

--------------------------------------------------------------------------------


 

19.                               Restricted Business.  “Restricted Business”
shall mean any business in which the Company or its subsidiaries may be engaged
as of Executive’s Date of Termination.  To the extent that any entity is
primarily engaged in a business other than a Restricted Business, the term
“Restricted Business” shall mean the operations, division, segment or subsidiary
of such entity that is engaged in any Restricted Business.

 

20.                               Short-Term Incentive.  “Short-Term Incentive”
shall mean, with respect to any fiscal year of the Company, the specific annual
incentive award (if any) approved for Executive by the Board or a designated
committee of the Board with respect to such year.

 

21.                               Target Short-Term Incentive.  “Target
Short-Term Incentive” shall mean the target annual short-term incentive
opportunity for Executive expressed as a percentage of salary, as set forth in
connection with the annual management incentive plan covering such Executive.

 

22.                               Termination Year.  “Termination Year” shall
mean the calendar year during which Executive’s Date of Termination occurs.

 

A-5

--------------------------------------------------------------------------------